UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K ☒ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACTOF 1934 For the fiscal year ended December31, 2013 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NO.: 001-34815 Oxford Resource Partners, LP (Exact name of registrant as specified in its charter) Delaware 77-0695453 (State or other jurisdiction of incorporation or organization) (I.R.S.Employer Identification Number) 41 South High Street, Suite 3450, Columbus, Ohio 43215 (Address of principal executive offices and zip code) (614) 643-0314 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b) of the Act: Common Units representing limited partner interests Title of Each Class Name of Each Exchange On Which Registered Common Units Representing Limited Partner Interests New York Stock Exchange Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.☐Yes☒No Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.☐Yes☒No Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.☒Yes☐No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).☒Yes☐No Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form10-K or any amendment to this Form10-K.☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one) LargeAcceleratedFiler ☐ Accelerated Filer ☐ Non-AcceleratedFiler ☒ SmallerReportingCompany ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).☐Yes☒No The aggregate market value of the common units held by non-affiliates of the registrant (treating all executive officers and directors of the registrant, for this purpose, as if they may be affiliates of the registrant) was $24,791,000 as of June 30, 2013, based on the reported closing price of the common units as reported on the New York Stock Exchange on June 28, 2013. As of February 28, 2014, 10,589,149 common units and 10,280,380 subordinated units were outstanding. The common units trade on the New York Stock Exchange under the ticker symbol “OXF.” DOCUMENTS INCORPORATED BY REFERENCE: None TABLE OF CONTENTS Page Cautionary Statement About Forward-Looking Statements 1 PART I Item 1. Business 3 Glossary of Selected Terms 25 Item1A. Risk Factors 27 Item 1B. Unresolved Staff Comments 46 Item2. Properties 46 Item3. Legal Proceedings 48 Item4. Mine Safety Disclosures 48 PART II Item5. Market for Registrant’s Common Equity, Related Unitholder Matters and Issuer Purchases of Equity Securities 49 Item6. Selected Financial and Operating Data 51 Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 54 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 67 Item 8. Financial Statements and Supplementary Data 68 Item9. Changes in and Disagreements With Accountant on Accounting and Financial Disclosure 68 Item9A. Controls and Procedures 68 Item 9B. Other Information 70 PART III Item 10. Directors, Executive Officers and Corporate Governance 71 Item 11. Executive Compensation 76 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Unitholder Matters 91 Item 13. Certain Relationships and Related Transactions, and Director Independence 95 Item 14. Principal Accountant Fees and Services 98 PART IV Item 15. Exhibits and Financial Statement Schedules 99 Cautionary Statement About Forward-Looking Statements Statements in this Annual Report on Form 10-K that are not historical facts are forward-looking statements within the "safe harbor" provision of the Private Securities Litigation Reform Act of 1995 and may involve a number of risks and uncertainties. We have used the words "anticipate," "believe," "could," "estimate," "expect," "intend," "may," "plan," "predict," "project," and similar terms and phrases, including references to assumptions, in this report to identify forward-looking statements. These forward-looking statements are made based on expectations and beliefs concerning future events affecting us and are subject to various risks, uncertainties and factors relating to our operations and business environment, all of which are difficult to predict and many of which are beyond our control, that could cause our actual results to differ materially from those matters expressed in or implied by these forward-looking statements. The following factors are among those that may cause actual results to differ materially from our forward-looking statements: • market demand for coal and energy, including changes in consumption patterns by utilities away from the use of coal; • availability of qualified workers; • future economic or capital market conditions; • weather conditions or catastrophic weather-related damage; • our production capabilities; • consummation of financing, acquisition or disposition transactions and the effect thereof on our business; • our plans and objectives for future operations and expansion or consolidation; • our relationships with, and other conditions affecting, our customers; • availability and costs of credit, surety bonds and letters of credit; • our liquidity, including our ability to adhere to financial covenants related to our borrowing arrangements; • availability and costs of key supplies or commodities, such as diesel fuel, steel, explosives and tires; • availability and costs of capital equipment; • prices of fuels which compete with or impact coal usage, such as oil and natural gas; • timing of reductions or increases in customer coal inventories; • long-term coal supply arrangements; • reductions and/or deferrals of purchases by major customers; • coal mining operations, including risks relating to third-party suppliers and carriers operating at our mines or complexes; • unexpected maintenance and equipment failure; • environmental, safety and other laws and regulations, including those directly affecting our coal mining and production, and those affecting our customers' coal usage; • ability to obtain and maintain all necessary governmental permits and authorizations; • competition among coal and other energy producers in the United States and internationally; 1 • railroad, barge, trucking and other transportation availability, performance and costs; • employee benefits costs and labor relations issues; • replacement of our reserves; • our assumptions concerning economically recoverable coal reserve estimates; • title defects or loss of leasehold interests in our properties, which could result in unanticipated costs or inability to mine these properties; • future legislation and changes in regulations or governmental policies or changes in interpretations or enforcement thereof, including with respect to safety enhancements and environmental initiatives relating to global warming and climate change; • our ability to pay our quarterly distributions which substantially depends upon our future operating performance (which may be affected by prevailing economic conditions in the coal industry), debt covenants, and financial, business and other factors, some of which are beyond our control; • limitations in the cash distributions we receive from our majority-owned subsidiary, Harrison Resources, LLC ("Harrison Resources"), and the ability of Harrison Resources to acquire additional reserves on economical terms from CONSOL Energy, Inc. (“CONSOL”) in the future; • adequacy and sufficiency of our internal controls; • legal and administrative proceedings, settlements, investigations and claims, including those related to citations and orders issued by regulatory authorities, and the availability of related insurance coverage; and • the need to recognize additional impairment and/or restructuring expenses associated with our operations, as well as any changes to previously identified impairment or restructuring expense estimates, including additional impairment and restructuring expenses associated with our Illinois Basin operations. You should keep in mind that any forward-looking statements made by us in this Annual Report on Form 10-K or elsewhere speaks only as of the date on which the statements were made. New risks and uncertainties arise from time-to-time, and it is impossible for us to predict these events or how they may affect us or our anticipated results. We have no duty to, and do not intend to, update or revise the forward-looking statements in this Annual Report on Form 10-K after its issuance, except as may be required by law. In light of these risks and uncertainties, you should keep in mind that any forward-looking statement made in this Annual Report on Form 10-K might not occur. 2 PART I Introduction This report is both our 2013 Annual Report to unitholders and our 2013 Annual Report on Form 10-K required under the federal securities laws. Unless the context otherwise indicates, as used in this Annual Report, the terms “Oxford,” “we,” “our,” “us” and similar terms refer to Oxford Resource Partners, LP and its consolidated subsidiaries. The term “coal reserves” as used in this report means proven and probable reserves that are the part of a mineral deposit that can be economically and legally extracted or produced at the time of the reserve determination as prescribed by Securities and Exchange Commission (“SEC”) rules. Because certain terms used in the coal industry may be unfamiliar to many investors, we have provided a “Glossary of Selected Terms” at the end of Part I, Item 1. Item 1. BUSINESS Overview We are a low-cost producer and marketer of high-value thermal coal (coal) to United States (“U.S.”) utilities and industrial users, and we are the largest producer of surface mined coal in Ohio. We market our coal primarily to large electric utilities with coal-fired, base-load scrubbed power plants under long-term coal sales contracts. We focus on acquiring thermal coal reserves that we can efficiently mine with our large-scale equipment. Our reserves and operations are strategically located to serve our primary market area of Indiana, Kentucky, Michigan, Ohio, Pennsylvania and West Virginia. We operate in a single business segment and have three operating subsidiaries, Oxford Mining Company, LLC ("Oxford Mining"), Oxford Mining Company-Kentucky, LLC and Harrison Resources. All of our operating subsidiaries participate primarily in the business of utilizing surface mining techniques to mine domestic coal and prepare it for sale to our customers. All three subsidiaries share common customers, assets and employees. As of December 31, 2013, management estimates that we owned or controlled approximately 81.6 million tons of coal reserves, of which we have subleased 24.3 million tons of underground reserves to a third party. The estimates are based on an initial evaluation, as well as subsequent acquisitions, dispositions, depleted reserves, changes in available geological or mining data and other factors. For the year ended December 31, 2013, we sold 6.6 million tons of coal, compared to 7.3 million tons for the year ended December 31, 2012, of which approximately 6.1 million and 6.8 million tons, respectively, were produced from our mining activities and approximately 0.5 million tons, were purchased through brokered coal contracts (coal purchased from third parties for resale), at an average sale price of $49.04 and $44.42, respectively, for the years ended December 31, 2013 and 2012. For the year ended December31, 2013, we derived approximately 93.9% of our total coal revenues from sales to our ten largest customers, with the following top three customers and their affiliates accounting for approximately 74.1% of our coal revenues for that period: American Electric Power Company, Inc. ( 42.2%); FirstEnergy Corp. ( 20.0%); and East Kentucky Power Cooperative (
